 In the Matter of LIMESTONE MILLSandTEXTILE WORKERS ORGANIZINGCOMMITTEECase No. R-708.-Decided May 05, 1938Cotton, Textile Industry-Investigation of Representatives:controversy con-cerning representation of employees: majority status disputed by employer;employer's refusal to grant recognition ofunion-Unit Appropriate for CollectiveBargaining:production and maintenance employees, excluding clericaland super-visory employees; stipulationasto-Election OrderedMr. Marion A. Prowell,for the Board.Mr. G. W. Speer,of Gaffney, S. C., for the Company.Mr. Cloyd L. Gibson,of Spartanburg, S. C., for the Union.Mr. Aaron Lewittes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 19, 1937, Textile Workers Organizing Committee,herein called the Union, filed with the Regional Director for the TenthRegion (Atlanta, Georgia) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofLimestone Mills, Gaffney, South Carolina, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On January ^i 4, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On March 24, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, and uponthe Union.Pursuant to the notice, a hearing was held on April 8,1938, at Spartanburg, South Carolina, before D. Lacy McBryde,the Trial Examiner duly designated by the Board. The Board, theCompany, and the Union, were represented by counsel and partici-467 468NATIONAL LABOR RELATIONS BOARDpated in the hearing.Full opportunity to be heard, to examine and_cross-examine witnesses, and to introduce evidence bearing on theissueswas afforded all parties.No objections to the admission ofany evidence were made at the hearing.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLimestone Mills is a South Carolina corporation engaged in themanufacture of print cloths in Gaffney, South Carolina.The Com-,pany employs approximately 300 persons engaged in production,maintenance, supervision, and clerical work.The Company stipu-'lated that approximately 35 per cent of the raw materials for itsplant are purchased outside the State of South Carolina, and thatapproximately 25 per cent of the manufactured product is shippeddirectly to States other than South Carolina.The Company furtherstipulated that the other 75 per cent of the manufactured product isdelivered to a finishing plant at Lyman, South Carolina, and finallyshipped outside the State.II.THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliatedwith the Committee for Industrial Organization.III.THE QUESTION CONCERNING REPRESENTATIONThe Union claims to represent a majority of the employees in anappropriate unit.The Company denies that the Union has a major-ity and therefore refuses to recognize the Union as the exclusivecollective bargaining representative.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find .that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.-I DECISIONS AND ORDERSV. THEAPPROPRIATE UNIT469 °The Company and the Union agreed that the production and main-tenance employees, excluding clerical and supervisory employees,should constitute the appropriate unit.We see no reason to alter theagreed unit.We find that the production and maintenance em-ployees of the Company, excluding clerical and supervisory employees,constitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bargain-ing and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Company and the Union stipulated that if C. L. 'Gibson, anorganizer for the Union, were called to the stand he would testifythat 70 per cent, or 217 of the Company's employees, are Union mem-bers.There was no other evidence to show that the Union had anmajority.Accordingly, we shall order an election.The- Company and the Union agree, and we conclude, that theemployees whose names appear on the pay roll for the week endingMarch 5, 1938, shall be eligible to vote, excluding those who havesince gixit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Limestone Mills, Gaffney, South Carolina,within the meaning of Section 9 (c) and Section 2 (6) and (7), ofthe National Labor Relations Act.2.The production and maintenance employees of the Company,excluding clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor-Rela-tions Board Rules and Regulations-Series 1, as amended, it is herebyDIRECTED, that as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining 470NATIONAL LABOR RELATIONS BOARDwith Limestone Mills, an election by secret ballot shall be conductedwithin fifteen (15) days from the date of this Direction of Electionunder the direction and supervision of the Regional Director for theTenth Region, acting in this matter as agent for the National LaborRelations Board and subject toArticleIII, Section 9, of said Rulesand Regulations-Series 1, as amended, among all the production andmaintenance employees whose names appear on the Company's payroll for the week ending March 5, 1938,excluding clerical and super-visory employees and any other employees who have since quit or beendischarged for cause,to determine whether or not they desire to berepresented by Textile Workers Organizing Committee for the pur-poses of collective bargaining.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONJune 8, 1938On May 25, 1938, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the above-entitledproceeding,the election to be held within fifteen(15) days from thedate of Direction,under the direction and supervision of the RegionalDirector for the Tenth Region(Atlanta, Georgia).The Board,upon the recommendation of the Regional Director,for good cause shown, hereby amends its Direction of Election bystriking therefrom the words"within fifteen(15) days from the dateof this Direction of Election"and substituting therefor the words"at such time as the Board will in the future direct."MR. EDwIN S. SMITH took no part in the consideration of theabove Amendment to Direction of Election.